Title: To Benjamin Franklin from Madame Brillon, 14 November 1780?
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce mardi de mon lit [November 14, 1780?]
Je vous renvoye mon chér papa une copie bien propre d’un brouillon que je vous redemande; je ne vous aurois pas cru capable de manquer a votre parolle, vous aviés promis a Brillon de lui rendre la folie qu’un moment de liberté de teste, m’a inspirée pour mon amusement et pour votre distraction; vous deviés vous contentér de la relire; primo, vous en avés tiré copie; secundo, malgré l’air de famille, j’ai reconnu l’écriture de mr votre fils; il l’a donc vuë! Il l’a donc luë! Je vous pardonne mon ami ce petit écart, lorsqu’une fautte est faitte il faut peu grondér, mais avértir qu’on s’en est apérçu pour empêcher les rechuttes: au surplus mon bon papa je suis enchanté que la petite fable vous ait fait rire, si quelques nuits il me passe encore quelques rêveries par la cérvelle, je vous l’envoyerai et je consens que mr votre fils la métte au nét; mais de grace ne les montrés à personne; je ne veux pas qu’on dise de moi, ce que le Misantrope disoit a mr Oronte— j’en pourrois par malheur faire d’aussi méchants—mais je me garderois de les montrér aux gents— Je suis fémme, mon lot et mon gout sont la modéstie; j’ai la teste vive, rien ne me déffend de l’occupér; mais pour moi, et pour mes amis les plus intimes— Adieu mon bon papa donnés moi des nouvélles de la goutte du sage, je souhaitte qu’elle aille mieux que les nérfs de votre fille:
J’ai corrigé quelques fauttes a la fable, il y auroit encore beaucoup a faire mais j’aurois peur de réssemblér a certain statuaire qui trouvant le nei d’une teste de fantaisie un peu trop gros, le diminua tant qu’il n’en résta plus:/:
Mr votre fils m’avoit dit que vous m’écririés; une coréspondance avéc vous seroit surement une grande distraction a mes meaux: faittes le donc, et je répondra:/:
